Case 1:18-cv-00963-RJJ-RSK ECF No. 162 filed 04/08/20 PageID.2136 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 HELENA AGRI−ENTERPRISES, LLC,

           Plaintiff,                      Case No. 1:18−cv−963

     v.                                    Hon. Robert J. Jonker

 GREAT LAKES GRAIN, LLC, et al.,

           Defendants.
                                      /


                        NOTICE OF HEARING CANCELLATION


       The hearing regarding defendants' motion for summary judgment set in
 this matter for April 13, 2020 is hereby CANCELLED.


                                      ROBERT J. JONKER
                                      Chief United States District Judge

 Dated: April 8, 2020           By:    /s/ Susan Driscoll Bourque
                                      Case Manager
